--------------------------------------------------------------------------------

Exhibit 10.3
 
VOTING AGREEMENT
 
This Voting Agreement (the "Agreement") is made and entered into as of
______________, 2008, by and between Narrowstep, Inc., a Delaware corporation
(the "Company") and the undersigned stockholder ("Stockholder") of Onstream
Media Corporation, a Florida corporation ("ONSM").
 
A.           Concurrently with the execution of this Agreement, ONSM, Onstream
Merger Corp., a Delaware corporation and a wholly-owned subsidiary of ONSM
("Merger Sub") and the Company are entering into an Agreement and Plan of Merger
(the "Merger Agreement"), pursuant to which Merger Sub will be merged with and
into the Company (the "Merger").  Capitalized terms used but not defined herein
shall have the meanings given to them in the Merger Agreement.
 
B.           As of the date hereof, Stockholder has the power to vote or to
direct the voting of the shares of ONSM Common Stock indicated on the signature
pages to this Agreement (the “Existing Shares”).
 
C.           As a material inducement to enter into the Merger Agreement, the
Company desires Stockholder to agree, and Stockholder is willing to agree, to
vote the Existing Shares, and such other shares of the Company Common Stock over
which Stockholder acquires the right to vote after the date hereof (collectively
with the Existing Shares, the “Shares”), so as to facilitate consummation of the
Merger.
 
1.           Voting of Shares.
 
1.1           Agreement to Vote Shares.  Stockholder hereby covenants and agrees
that during the period commencing on the date hereof and continuing until this
Agreement terminates pursuant to Section 4 hereof, at any meeting (whether
annual or special and whether or not an adjourned or postponed meeting) of the
stockholders of ONSM, however called, and in any action by written consent of
the stockholders of ONSM, Stockholder shall appear at the meeting or otherwise
cause any and all Shares to be counted as present thereat for purposes of
establishing a quorum and vote (or cause to be voted) any and all Shares:  (i)
in favor of the approval of the Charter Amendment, CVR Issuance and Share
Issuance; and (ii) against any proposal or transaction which would reasonably be
likely to prevent or delay the consummation of the Merger or the Merger
Agreement.  Stockholder further agrees not to enter into any agreement or
understanding with any person or entity the effect of which would be
inconsistent with or violative of any provision contained in this Section
1.1.  Notwithstanding anything to the contrary contained herein, nothing in this
Agreement shall be construed to limit or restrict Stockholder from acting in
Stockholder's capacity as a director or officer of the Company or voting in
Stockholder's sole discretion on any matter other than those matters referred to
in the first sentence of this Section 1.1.
 
1.2           Irrevocable Proxy.  Concurrently with the execution of this
Agreement, Stockholder agrees to deliver to ONSM a proxy in the form attached
hereto as Exhibit 1 (the "Proxy"), which shall be irrevocable prior to the
termination of this Agreement, with respect to the Shares, subject to the other
terms of this Agreement.
 

--------------------------------------------------------------------------------


 
1.3           Adjustments Upon Changes in Capitalization.  In the event of any
change in the number of issued and outstanding shares of ONSM Common Stock by
reason of any stock split, reverse split, stock dividend (including any dividend
or distribution of securities convertible into ONSM Common Stock), combination,
reorganization, recapitalization or other like change, conversion or exchange of
shares, or any other change in the corporate or capital structure of ONSM, the
term "Shares" shall be deemed to refer to and include the Shares as well as all
such stock dividends and distributions and any shares into which or for which
any or all of the Shares may be changed or exchanged.
 
2.           Transfer and Other Restrictions.  Stockholder represents, covenants
and agrees that, except for the proxy granted in Section 1.2 hereof and as
contemplated by this Agreement:  (i) Stockholder shall not, directly or
indirectly, during the period commencing on the date hereof and continuing until
this Agreement terminates pursuant to Section 4 hereof, offer for sale or agree
to sell, transfer, tender, assign, pledge, hypothecate or otherwise dispose of
or enter into any contract, option or other arrangement or understanding with
respect to, or consent to, the offer for sale, sale, transfer, tender, pledge
hypothecation, encumbrance, assignment or other disposition of, or create any
Encumbrance of any nature whatsoever with respect to, any or all of the Shares
or any interest therein; (ii) Stockholder shall not grant any proxy or power of
attorney, of deposit any Shares into a voting trust or enter into a voting
agreement or other arrangement, with respect to the voting Shares (each a
"Voting Proxy") except as provided by this Agreement; and (iii) Stockholder has
not granted, entered into or otherwise created any Voting Proxy which is
currently (or which will hereafter become) effective, and if any Voting Proxy
has been created, such Voting Proxy will be effectively revoked upon delivery of
the executed Proxy as provided hereby.
 
3.           Representations and Warranties of Stockholder.  Stockholder
represents and warrants to the Company that:
 
3.1           Authority; Validity.  If such Stockholder is an entity, (i) the
Stockholder has all requisite capacity, power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby and (ii) the
execution and delivery of this Agreement by Stockholder and the consummation by
Stockholder of the transactions contemplated hereby have been duly and validly
authorized by all necessary action on the part of Stockholder.  This Agreement
has been duly executed and delivered by Stockholder.  If this Agreement is being
executed in a representative or fiduciary capacity with respect to Stockholder,
the person signing this Agreement has full power and authority to enter into and
perform this Agreement.
 
3.2           Non-Contravention.  The execution, delivery and performance of
this Agreement does not, and the consummation of the transactions contemplated
hereby and compliance with the provisions hereof will not result in the creation
of any encumbrance on the Shares (other than those created pursuant to this
Agreement) or violate the terms of any contract, agreement or arrangement to
which the Stockholder is a party or by which it is bound or to which the Shares
may be subject.  There is no beneficiary or holder of a voting trust certificate
or other interest of any trust of which Stockholder is settlor or trustee or any
other person or entity, including any governmental entity, whose consent,
approval, order or authorization is required by or with respect to Stockholder
for the execution, delivery and performance of this Agreement by Stockholder or
the consummation by Stockholder of the transactions contemplated hereby.
 
-2-

--------------------------------------------------------------------------------


 
3.3           Title.  Stockholder has the authority and right to vote the Shares
and to grant the Proxy as contemplated hereby.  The Existing Shares set forth on
the signature pages hereto are the only shares of ONSM Common Stock as to which
Stockholder has the power to vote or to direct the voting thereof.
 
4.           Effectiveness; Termination; No Survival.  This Agreement shall
become effective upon its execution by Stockholder and the Company and upon the
execution of the Merger Agreement.  This Agreement may be terminated at any time
by mutual written consent of Stockholder and the Company.  This Agreement, and
the obligations of Stockholder hereunder, including, without limitation,
Stockholder's obligations under Section 1 and Section 2 above, shall terminate,
without any action by the parties hereto, upon the earlier to occur of the
following:  (i) such date and time as the Charter Amendment, Share Issuance and
CVR Issuance shall have been approved by the stockholders of the Company; (ii)
such date and time as the Merger Agreement shall have been validly terminated
pursuant to Article VIII thereof; and (iii) May 1, 2009.
 
5.           Further Assurances.  Subject to the terms of this Agreement, from
time to time, Stockholder shall execute and deliver such additional documents
and use commercially reasonable efforts to take, or cause to be taken, all such
further actions, and to do or cause to be done, all things reasonably necessary,
proper or advisable under applicable laws and regulations to consummate and make
effective the transactions contemplated by this Agreement.
 
6.           Miscellaneous.
 
6.1           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.
 
6.2           Binding Effect and Assignment.  This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns, but, except as
otherwise specifically provided herein, neither this Agreement nor any of the
rights, interests or obligations of the parties hereto may be assigned by either
of the parties without the prior written consent of the other.  Any purported
assignment in violation of this Section 6 shall be void.
 
-3-

--------------------------------------------------------------------------------


 
6.3           Amendments and Modification.  This Agreement may not be modified,
amended, altered or supplemented except upon the execution and delivery of a
written agreement executed by the parties hereto.
 
6.4           Specific Performance; Injunctive Relief.  The parties hereto
acknowledge that the Company will be irreparably harmed and that there will be
no adequate remedy at law for a violation of any of the covenants or agreements
of Stockholder set forth herein.  Therefore, it is agreed that, in addition to
any other remedies that may be available to the Company upon any such violation,
the Company shall have the right to enforce such covenants and agreements by
specific performance, injunctive relief or by any other means available to the
Company at law or in equity and Stockholder hereby irrevocably and
unconditionally waives any objection in the Company seeking so to enforce such
covenants and agreements by specific performance, injunctive relief and other
means.
 
6.5           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed given upon delivery either personally or by
commercial delivery service, or sent via facsimile (receipt confirmed) to the
parties at the following addresses or facsimile numbers (or at such other
address or facsimile numbers for a party as shall be specified by like notice).
 
If to the Company, to:
Narrowstep, Inc.
   
202 Carnegie Center, Suite 101
   
Princeton, New Jersey 08540
   
Facsimile:  (609) 845-1776
   
Attention:  David McCourt
         
with copies to:
         
Lowenstein Sandler PC
   
65 Livingston Avenue
   
Roseland, New Jersey 07068
   
Attention:  John D. Hogoboom, Esq.
   
Telephone:  (973) 597-2382
   
Facsimile:  (973) 597-2383
         
If to Stockholder, at its address set forth on the signature pages hereto.



6.6           Governing Law; Submission to Jurisdiction.  This Agreement shall
be governed by and construed in accordance with the laws of the State of
Florida, regardless of the laws that might otherwise govern under applicable
principles of conflicts of law thereof.  The parties hereby irrevocably and
unconditionally consent to submit to the exclusive jurisdiction to any court in
the State of Florida having jurisdiction for any actions, suits or proceedings
arising out of or relating to this Agreement (and the parties agree not to
commence any action, suit or proceeding relating thereto except in such courts),
and further agree that service of any process, summons, notice or document by
U.S. certified mail shall be effective service of process for any action, suit
or proceeding brought against the parties in any such court.  The parties hereby
irrevocably and unconditionally waive any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement in such courts and
hereby further irrevocably and unconditionally waive and agree not to plead or
claim in any such court that any such action, suit or proceeding brought n any
such court has been brought in an inconvenient forum.
 
-4-

--------------------------------------------------------------------------------


 
6.7           Entire Agreement.  The Merger Agreement, this Agreement and Proxy
granted hereunder constitute and contain the entire agreement and understanding
of the parties with respect to the subject matter and supersede any and all
prior negotiations, correspondence, agreements, understandings duties or
obligations between the parties respecting the subject matter hereof.
 
6.8           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
6.9           Captions.  The captions to sections of this Agreement have been
inserted only for identification and reference purposes and shall not be used to
construe or interpret this Agreement.
 
6.10          Stockholder Capacity.  Notwithstanding anything herein to the
contrary, Stockholder makes no agreement or understanding herein in his capacity
as a director or officer of ONSM or any subsidiary or ONSM, and the agreements
set forth herein shall in no way restrict Stockholder in the exercise of his
fiduciary duties as a director or officer of ONSM or any subsidiary of ONSM or
limit or affect any actions taken by Stockholder solely in his capacity as an
officer or director of ONSM or any subsidiary of ONSM.  Stockholder has executed
this Agreement solely in his capacity as a stockholder of ONSM.
 
6.11          No Ownership Interest.  Nothing contained in this Agreement shall
be deemed to vest in the Company any direct or indirect ownership or incidence
of ownership of or with respect to the Shares.  All rights, ownership and
economic benefits of and relating to such Shares shall remain vested in and
belong to Stockholder or his affiliates, and the Company shall have no authority
to direct Stockholder in the voting or disposition of any Shares, except as
otherwise provided herein.
 
-5-

--------------------------------------------------------------------------------


 
6.12          Waiver of Registration Rights.  Stockholder hereby irrevocably
waives all rights to which it or any of its affiliates may be entitled under any
registration rights agreement or other arrangement with ONSM or otherwise
covering any shares of ONSM Common Stock owned by Stockholder or its affiliates
or which Stockholder or its affiliates have the right to acquire.  Such waiver
shall terminate and be of no further force in the event that the Merger
Agreement is terminated in accordance with its terms; provided, however, that no
such termination shall have the effect of reinstating any rights or claims which
Stockholder may otherwise have had if the waiver had not been in place.  Any
time periods specified in such agreements or other arrangements shall be tolled
while such waiver is in effect.  ONSM shall be entitled to rely upon and enforce
this Section 6.12 as a third party beneficiary.
 
[Signature Pages Follow]
 
-6-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the date first above written.
 

 
NARROWSTEP, INC.
                   
By:
     
Name:
     
Title:
                     
STOCKHOLDER:
                   
Stockholder's Address:
                                   
Shares that Stockholder has the right to vote or direct the voting of:
                     
 

 
 
-7-

--------------------------------------------------------------------------------


 
Irrevocable Proxy
 
The undersigned stockholder (“Stockholder”) of Onstream Media Corporation, a
Florida corporation (the “Company”), hereby revokes any prior proxy and hereby
irrevocably appoints and constitutes _______________, _______________ and
________________ (collectively, the “Proxyholders”), the agents,
attorneys-in-fact and proxies of the undersigned, with full power of
substitution and resubstitution, to vote any and all shares of common stock of
the Company registered in the name of the Stockholder or as to which the
Stockholder has the right to vote or to direct the vote (collectively, the
“Shares”) as follows:  the Proxyholders named above are empowered at any time
prior to termination of this proxy to exercise all voting and other rights
(including, without limitation, the power to execute and deliver written
consents with respect to the Shares) of the undersigned at every annual,
special, postponed or adjourned meeting of the Company’s stockholders, and in
every written consent in lieu of any such meeting, or otherwise cause any and
all shares to be counted as present thereat for purposes of establishing a
quorum, (i) in favor of the approval of the Charter Amendment Company Share
Issuance and CVR Issuance as such terms are defined in the merger agreement by
and among Onstream Merger Corp. (“Merger Sub”), a Delaware corporation and a
wholly owned subsidiary of the Company, with and into Narrowstep, Inc., a
Delaware corporation ("Narrowstep"), pursuant to that certain Agreement and Plan
of Merger among Narrowstep, Merger Sub, the Company and the Stockholder
Representative named therein (the “Merger Agreement”), and (ii) against any
proposal or transaction which would reasonably be likely to prevent or delay the
consummation of the Merger or the Merger Agreement.
 
The proxy granted by Stockholder to the Proxyholders hereby is granted as of the
date specified below in order to secure the obligations of Stockholders set
forth in Section 1.2 of that certain voting agreement entered into concurrently
with the Merger Agreement (the “Voting Agreement”), and is irrevocable in
accordance with subdivision (e) of Section 607.077 of the Florida Business
Corporation Act.
 
This proxy will terminate upon the termination of the Voting Agreement in
accordance with its terms.  The undersigned Stockholder authorizes the
Proxyholders to file this proxy and any substitution or revocation of
substitution with the Secretary of the Company and with any Inspector of
Elections at any meeting of the stockholders of the Company.
 
 

 
 
   
Name of Stockholder
 





Dated:  May ___, 2008